Citation Nr: 0109723	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from May to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy 
during active service.

3.  The record does not contain a PTSD diagnosis that was 
based on a review of his entire medical history, including 
his service records; the record contains probative medical 
evidence that the veteran does not meet the criteria for a 
PTSD diagnosis.

 
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to service connection for PTSD.  The veteran maintains that 
he suffers from PTSD because he was inducted into the service 
with a hernia and he feared for his life as a result.  
Additionally, the veteran claims that a fellow soldier broke 
his jaw during service, and that his drill instructor 
threatened and harassed him frequently.

Initially, the Board notes that on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports dated in October 1996 and June 1998, both 
of which the Board finds to be adequate for rating purposes.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to PTSD.  The 
Board concludes that the discussions in the rating decision, 
statement of the case and related letters have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f).  

Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 (2000), which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional. 

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (2000); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

In relation to the present appeal, the veteran's claimed 
stressors are not related to combat; therefore, he must 
provide credible supporting evidence that they actually 
occurred.  The Board finds that the record contains 
corroborating evidence that the veteran was inducted into 
service with a hernia and that he sustained a fractured jaw 
while in service.  The service medical records show that the 
veteran was medically discharged due to a left inguinal 
hernia and hydrocele that preexisted his entry into active 
service.  Although the service medical records contain no 
findings of a fractured jaw, the RO awarded service 
connection for a fractured left jaw based upon the veteran's 
personal letters and a current VA examination.  Finally, the 
Board accepts the veteran's statements regarding his drill 
instructor as credible.  Accordingly, the only remaining 
issues are whether the veteran suffers from PTSD and, if so, 
whether it may be related to the aforementioned stressors.

In January 1982 letters, D.C. Ramsey, M.D. and Norman 
Alhadeff, M.D., wrote that the veteran suffered from extreme 
nervousness and depression.  During a VA neurology 
consultation performed in May 1982, the veteran complained of 
numerous physical aliments that had begun two years 
previously.  He appeared anxious and agitated.  The 
neurological examination was negative and the veteran was 
assessed with hysterical personality traits with moderate 
psychoneurosis, anxiety, and inadequate psychological defense 
mechanisms. 

In June 1982, Paul Kernko, M.D., stated that the veteran had 
a history of gunshot wound of the left arm and auto 
accidents, with resultant physical disability.  The veteran 
saw a psychiatrist once per week and took medication for his 
nerves.  That same month, Marie T. Lane Snow, M.D., the 
veteran's treating psychiatrist, diagnosed him with reactive 
depressive neurosis.  She had seen him weekly since February 
1982 and believed that his deep depression was due to his 
back pain.

In December 1982, the veteran's wife submitted a letter in 
which she wrote that the veteran incurred a gunshot wound of 
the left forearm in October 1976, and had undergone several 
operations.  He also had been involved in three car accidents 
that caused injury to his back and legs.  He then became 
nervous and depressed after he could no longer work.  At that 
time, he began to receive psychiatric treatment.  In January 
1983, Dr. Snow stated that the veteran continued to need 
individual weekly psychotherapy.  He was unable to adjust to 
economic, familial, and medical stressors.  He recently had 
believed that he was having a fatal heart attack.  At his 
last session, he was markedly depressed, anxious, nervous, 
and emotionally decompensated.

During a VA examination in February 1983, the veteran 
reported that he could no longer work after the gunshot wound 
and subsequent surgeries.  He then began to develop 
depression, insomnia, and nervousness.  The veteran described 
numerous body pains.  During the psychiatry evaluation, the 
veteran stated that all of his emotional problems began when 
he could not return to work.  He had seen a psychiatrist once 
per week since that time.  The veteran was diagnosed with 
dysthymic disorder and generalized anxiety disorder.  

A September 1996 letter from the veteran's therapist at The 
Chickasaw Nation reported that the veteran had seen a 
psychiatrist and therapist since January 1985 for major 
depression.  The therapist believed that the veteran's 
depression had recently worsened, with impairment of 
concentration and memory, as well as feelings of 
worthlessness and guilt.

During a VA examination in October 1996, the veteran 
complained of sleep impairment, nightmares about boot camp, 
memory impairment, anxiety, social withdrawal, and loss of 
control.  He also described multiple somatic complaints.  He 
reported that he first saw a psychiatrist in 1981 and was 
diagnosed with major depression.  He expressed anger that he 
was drafted with a hernia and also reported that his drill 
sergeant gave him a hard time and that a friend broke his 
jaw.  Upon examination, the veteran appeared circumstantial, 
angry, and emotional.  The examiner did not believe that the 
veteran met the criteria for PTSD.  The examiner concluded 
with the following opinion:  "I do not think that he meets 
the criteria for diagnosis of post traumatic stress disorder.  
The traumatic events that he experienced are not the typical 
kind of traumatic events that would lead to post traumatic 
stress disorder."  The concluding diagnosis was depression, 
somatization disorder, alcohol abuse in remission, and 
personality disorder.

During a March 1997 psychiatric evaluation performed by C. F. 
Mynatt, M.D., the veteran complained of sleep impairment, 
appetite loss, memory and concentration problems, physical 
weakness, and lack of energy.  He also had feelings of 
hopelessness, low self-esteem, and social withdrawal.  He was 
angry that he was accepted into service with a hernia.  He 
reported that his drill sergeant humiliated and threatened 
him, and his hernia and fear of the drill sergeant caused him 
anxiety.  In addition, his jaw was broken by another soldier.  
He stated that he drank heavily after service to alleviate 
nightmares of combat and basic training.  During the mental 
status examination, the veteran appeared depressed and had 
difficulty with memory and concentration.  Dr. Mynatt stated 
that he had "no other basis in the history for this dramatic 
change than as [the veteran] describ[ed]."  He opined that 
[u]nder these circumstances and with the history and present 
condition that includes depression, anxiety, and near total 
disability, Post Traumatic Stress Disorder seems a reasonable 
diagnosis."
 
In June 1997, the VA examiner reviewed the report of Dr. 
Mynatt.  He stated that the veteran's symptoms could be 
explained by the diagnoses of depression, somatization 
disorder, and personality disorder.  He noted that the 
veteran complained of nightmares of combat to Dr. Mynatt; 
however, the veteran was never involved in combat.  The VA 
examiner also emphasized that previous letters written by the 
veteran's wife and Dr. Snow did not mention symptoms or 
diagnosis of PTSD.  Therefore, the examiner opined that 
"[i]n view of all these facts I do not think that the 
diagnosis need to be changed.  I do not think that he meets 
the criteria for the diagnosis of post traumatic stress 
disorder."

In January 1998, Laurent S. Lehman, M.D., wrote a letter to 
an Oklahoma congressman.  He had reviewed some of the records 
from the veteran's claims file; however, he did not review 
the VA examination or the psychological information prior to 
1996.  He also wrote this letter prior to the veteran's award 
of service connection for his broken jaw.  Dr. Lehman stated 
that the veteran's symptoms "may well constitute a diagnosis 
of PTSD."  He opined that the development of PTSD due to the 
claimed combination of emotional and physical trauma was 
possible.

During a VA examination in June 1998, the examiner reviewed 
the claims file and noted that the veteran was service-
connected for his jaw fracture.  The veteran expressed anger 
that he was inducted into service with a hernia, and then 
could not perform the duties that were required of him.  He 
complained of continuous nightmares about his drill 
sergeant's threat to kill him, and claimed that the 
nightmares occurred 2 to 4 times per week and that he slept 
two to three hours per night.  He described his additional 
stressor as having his jaw broken by a friend.

The veteran reported current symptoms as social isolation, 
loss of interest, difficulty with memory and concentration, 
and depression with loss of energy and low self-esteem.  Upon 
examination, the veteran appeared angry and depressed.  He 
talked rapidly and maintained poor eye contact.  He described 
multiple somatic complaints and paranoid ideations.  The 
veteran was diagnosed with major depression, alcohol abuse in 
remission, somatization disorder, and personality disorder.  
The examiner opined that, "[b]ased upon the evidence in the 
[claims] file and from this evaluation, this veteran does not 
meet the criteria for diagnosis of post-traumatic stress 
disorder.  The examiner indicated that the veteran was 
severely disabled due to multiple somatic complaints, and was 
having intrusive thoughts about his experiences in boot camp, 
but he had not been in a combat situation and, according to 
the examiner, his complaints were "not typical of [PTSD]."   

The Board has thoroughly reviewed the evidence of record, as 
summarized above, but concludes that the preponderance of the 
evidence in the current record is against a diagnosis of 
PTSD.  Rather, the probative medical evidence establishes 
that the veteran currently has psychiatric impairment other 
than PTSD, and that this impairment is largely related to his 
physical disabilities and personal and economic stressors. 

The record contains extensive evidence that the onset of the 
veteran's psychiatric problems began in approximately 1981, 
when the veteran suffered several physical injuries and could 
no longer work.  In fact, this information was self-reported 
by the veteran and his wife at that time.  The veteran's 
treating psychiatrist, Dr. Snow, diagnosed the veteran with 
reactive depressive neurosis in 1982, and this diagnosis was 
supported by the VA examiner and all private physicians of 
record.  Notably, the veteran's therapist treated him for 
over ten years, from 1985 to 1996, for depression.  
Therefore, the record contains a history of the veteran 
receiving treatment for a psychiatric disorder other than 
PTSD that was related to somatic complaints and socioeconomic 
stressors.

Likewise, the VA examiners in October 1996 and June 1998 
found that the veteran suffered from depression, somatization 
disorder, and personality disorder.  These examiners had 
reviewed the claims file and were aware of the veteran's 
prior treatment history.  They also were cognizant of the 
veteran's claimed in-service stressors, but found that he did 
not suffer from PTSD due to these stressors.  On the 
contrary, Dr. Mynatt apparently did not review the veteran's 
prior medical history as he could find no explanation for the 
veteran's symptoms other than PTSD.  Dr. Lehman never 
personally interviewed the veteran, relied upon an incomplete 
set of medical records, and merely stated that the veteran's 
symptoms and stressors could possibly be related to a 
diagnosis of PTSD.

The Board accords much weight to the VA psychiatric 
examinations of the veteran performed in October 1996 and 
June 1998, which provided a complete review of the veteran's 
claims folder.  These examinations diagnosed the veteran with 
depression, somatic disorder, and personality disorder.  
Notably, these diagnoses were consistent with the veteran's 
past history of treatment and subjective complaints, 
including the opinions of his treating psychiatrist and 
therapist.  On the contrary, the opinions of Drs. Mynatt and 
Lehman were based upon incomplete information, and were not 
in accordance with the veteran's psychiatric treatment 
history.

It is the Board's responsibility to assess the credibility 
and weight given to the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In the present case, the Board is 
more persuaded by the VA examinations, which concluded that 
the veteran did not meet the criteria for PTSD.  See also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases).  As discussed above, the VA 
examinations were based on a review of the veteran's claims 
file, including his medical history.  Contrarily, the private 
medical examinations from Drs. Mynatt and Lehman appear to 
have been based primarily on the veteran's report of his own 
history.  While Dr. Lehman listed some records that he had 
reviewed, he did not have the benefit of reviewing the 
veteran's entire medical history.

Accordingly, the Board concludes that the record as a whole 
does not support a diagnosis of PTSD related to the veteran's 
verified stressors or any incident of active service.  As 
such, the Board finds that the preponderance of evidence is 
against the claim for service connection for PTSD.  The Board 
finds no material issue in equipoise and the benefit-of-the-
doubt rule is inapplicable.  Therefore, the claim for service 
connection for PTSD must be denied.



ORDER

Service connection for PTSD is denied.




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

